Citation Nr: 1749638	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to October 1986, and from December 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO granted an initial 70 percent rating for PTSD, effective September 16, 2005, but denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in November 2012.  The RO issued a statement of the case (SOC) in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2014.

In May 2011, the Veteran testified during an a RO hearing before a Decision Review Officer (DRO); a copy of the hearing transcript is of record.

In November 2016, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a copy of the hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, and expressly waived local consideration of such evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).

While the Veteran previously had a paper claims file, the appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's disposition of the TDIU claim  is set forth below.  The claim for a higher rating for PTSD is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDING OF FACT

During the November 2016 Board hearing, and as confirmed in an November 2016 signed statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw from appeal his claim for a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim of  entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted, the  perfected appeal included a claim of entitlement to a TDIU.  However, during the November 2016 Board hearing, and as confirmed in an November 2016 signed statement, the Veteran indicated that he wished to withdraw from appeal his claim for a TDIU,.  Inasmuch as the Veteran has withdrawn from appeal his claim for a TDIU,  no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.



ORDER

The appeal as to the claim for a  TDIU is dismissed.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted.

The Veteran asserts that a higher, 100 percent rating is warranted for his service-connected PTSD throughout the entire  period under consideration in this appeal-from  the September 16, 2005 effective date of the award of service connection.

During the November 2016 Board hearing, the Veteran reported receiving ongoing mental health treatment at the Brockton Vet Center since approximately 2005.  He also reported receiving private mental health treatment from J.P. in Quincy, Massachusetts, for the past 6 years.  To date, the only records of treatment related to the Veteran's claim include the following: VA psychiatry records from the Brockton VA Medical Center (VAMC) dated June 2005 through August 2005; a January 2006 statement from a private family therapist; a September 2010 letter from the Veteran's readjustment counselor; Brockton VAMC treatment records dated from March 2010 to March 2011; and reports of VA examinations in July 2006, March 2008, May 2011, and June 2015.  Indeed, there are no Vet Center records or private treatment records from J.P. associated with the Veteran's claims file.

As such, to ensure that the record is complete, the AOJ should obtain all VA treatment records dated since 2005, to specifically include records from the Brockton Vet Center, as any such records may contain information and evidence relevant to the Veteran's pending claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Additionally, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide authorization to request records for the past 6 years from J.P. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

Finally, as noted above, the Veteran was last afforded a VA examination to evaluate his PTSD in June 2015.  In that examination report, the examiner noted that the Veteran was not currently receiving therapy for PTSD.  However, as the Veteran has alleged receiving ongoing treatment for his PTSD since 2005, the Board finds that a new VA examination which considers any outstanding records of alleged ongoing treatment is needed,   The Board notes, however  that the Veteran has expressed reluctance about presenting for another VA examination.  In the event that the Veteran refuses an examination, the AOJ should obtain an addendum opinion which addresses all pertinent evidence, to specifically include all relevant additional medical evidence obtained pursuant to this remand.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Brockton VAMC and from Brockton Vet Center, dated since September 2005.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain any pertinent, outstanding private (non-VA) records, to include private treatment records from J.P. of Quincy, Massachusetts.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA mental disorders examination, by a psychiatrist or psychologist, for evaluation of his service-connected PTSD, 

If the Veteran refuses to present for any psychological examination, obtain an addendum opinion from an appropriate psychologist or psychiatrist in connection with the claim for higher  rating.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available the designated individual, and each addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on examination of the Veteran and/or review of the claims file, the psychiatrist or psychologist should identify and comment upon the extent, frequency, or severity (as appropriate) of all psychiatric symptoms attributable to the Veteran's PTSD, as well as provide an assessment of the extent of occupational and social functioning resulting from such symptoms.  

If the record reflects any change(s) in the level of psychiatric impairment at any point since the September 16, 2005 effective date of the award of service connection, the clinician should indicate the approximate date(s) of any such change(s), and provide an assessment as to severity of the disability (i.e., the extent of impairment in occupational and social functioning on each date.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal. light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication, and all legal authority (to include, with respect to the higher rating claim, whether staged rating of the disability is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


